﻿I have the greatest pleasure in conveying to you, Sir, our warmest congratulations and best wishes for success on the occasion of your election to the presidency of the thirty-ninth session of the General Assembly.
79.	The work of the Assembly is taking place in a very complex international situation and in an environment marked by particularly grave tension. The policy of maintaining and re-dividing zones of influence and spheres of domination and the policy of force and the threat of force are intensifying. Old conflicts among States have been aggravated while new ones have emerged. Manifestations of the current economic crisis—which affect practically all States and particularly the developing ones—have been amplified, thus further heightening world economic and political instability.
80.	A particularly aggravating factor in the international situation is the acceleration of the arms race and, first and foremost, the nuclear-arms race, which has increased the danger of a new world war which, under present circumstances, would inevitably become a destructive thermonuclear war. The switchover to deployment by the United States of medium- range nuclear missiles in the countries of Western Europe and the consequent use of nuclear counter- measures announced by the Soviet Union have further aggravated the entire world situation, and especially the situation in Europe.
81.	The interests of peace, the policy of detente, co-operation and security demand that everything be done to halt this dangerous course of events leading towards tension and war, to avoid a nuclear catastrophe, which, for all practical purposes, would mean the very destruction of human civilization and of those conditions necessary for the existence of life on our planet.
82.	Romania, and its President, Nicolae Ceaugescu, believe that the fundamental issue of our time is the halting of the arms race and the implementation of substantial measures of disarmament, first and foremost nuclear disarmament, thereby defending the supreme right of man and of peoples to existence, to life, to freedom, independence and peace.
83.	In the current international circumstances, Romania and its President stand for and resolutely militate for the halting of the deployment of United States medium-range nuclear missiles in Europe and the establishment of a programme with a time-limit for the withdrawal of those already in place, as well as for the cessation of Soviet nuclear countermeasures and the establishment of a programme with a time-limit for the cancellation and elimination of measures which have already been implemented. Likewise, we consider that everything must be done for the urgent resumption of Soviet-United States negotiations aimed at achieving adequate agreements, which must ensure the elimination of medium-range and tactical missiles and of nuclear weapons from Europe.
84.	Romania believes that European countries on whose territory medium-range nuclear missiles have already been deployed—or where such deployment is envisaged—bear a special responsibility for the fate of their own peoples and for the fate of peace in Europe and throughout the world. Those countries must be the first to act resolutely to stop the deployment of United States weapons, to cancel the 
counter measures and to bring about resumed negotiations between the Soviet Union and the United States.
85.	Since the deployment of nuclear missiles concerns the life and existence of all European peoples, it is necessary for all States of the continent to participate actively in the conclusion of agreements and understandings providing for the elimination of missiles from Europe, thus barring the way towards a nuclear catastrophe. In this spirit, we hold that, simultaneously with the resumption of the Geneva negotiations between the Soviet Union and the United States, it would be necessary to set up a consultative commission of the countries belonging to the two military alliances in which other European States, including neutral and non-aligned countries, would also take part. Such a commission would consider the proposals put forward and make its contribution towards achieving an agreement between the two sides.
86.	Given the special importance of these problems for the peace and security of the entire world, we believe that it is the duty of all States Members of the United Nations to do everything possible to contribute to finding adequate solutions responding to the interests of the peoples and the need for détente and stability throughout the world.
87.	The Romanian delegation intends to hold wide consultations, in an open spirit of co-operation, with all interested delegations in order to find the best ways by which the General Assembly can contribute to the attainment of these objectives.
88.	In defence of peace, a huge movement of peoples is developing in Europe and in other regions of the world. This powerful movement has already achieved some important results. Many cities have declared themselves nuclear-free zones. The Romanian people, using all its strength on the great front of peace, nourishes the conviction that by acting in a firm and united manner the peace movement, progressive forces and peoples throughout the world can put a halt to the dangerous course of events leading towards tension and war and can promote disarmament and peace.
89.	Giving expression to the will and fundamental aspirations of the entire Romanian people for peace, President Nicolae Ceausescu stated in a speech delivered on the occasion of the fortieth anniversary of the National Day of Romania:
"From this solemn meeting we appeal to all heads of State and Government, to all peoples of Europe and to the entire world to unite our efforts in order to bar the way towards a world war and a nuclear catastrophe. We have succeeded for close to 40 years now in preventing a new world war, but now we are facing a very grave situation. We must do everything possible before it is too late, we must go beyond all considerations and put an end to the arms race, and above all the nuclear-arms race, to ensure the supreme right of all peoples to existence, to life, to independence, to freedom and to peace."
90.	Faced with the grave danger posed by the unceasing escalation of the arms race, and first and foremost the nuclear-arms race, it is imperative to draw all the necessary conclusions and to take action to eliminate nuclear weapons, fully taking into account the severe warning of those scientists who have demonstrated that the use of only a part of existing nuclear arsenals would result in the destruction of all of civilization and would obliterate even those conditions necessary for life on our planet. In a future world war, in a nuclear war, there would be neither vanquished nor victors; nuclear weapons would not take into account differences between social systems; they would destroy nearly all of mankind.
91.	This is why it cannot be argued in any way that the production and deployment of new nuclear weapons would constitute a means of enhancing security and peace. Quite the contrary: any new nuclear weapon increases the insecurity of peoples and the danger of the destruction of civilization and mankind. Attempts to play down the seriousness of the danger of the use of nuclear weapons are aimed solely at deceiving peoples and at influencing and hampering the struggle of the masses for peace and disarmament and for the cessation of the policy of confrontation and the use or threat of the use of force. The peoples must be openly told that their survival and the survival of future generations are in danger, that there could be no justification for the continuation of the arms race or for testing and producing new nuclear weapons.
92.	Taking into account the huge quantities of nuclear arms that have been stockpiled, when each side—the United States and the Soviet Union—can destroy all mankind at least 10 times over with the weapons they already possess, there is really no point in maintaining that several hundred missiles more or less could affect the balance of forces between the two sides. There is therefore no justification whatever for continuing to test and produce new nuclear weapons. That is why it is necessary to act with all due responsibility for the interests of the peoples and of mankind, and to cease the production of new nuclear weapons and eliminate the existing ones; that is fully in accordance with the interests of civilization and of all the nations of the world.
93.	Consequently, Romania has resolutely stood, and will continue to stand, in favour of the cessation of the arms race, and first of all the nuclear-arms race. We believe that a wide range of firm measures are required in this field, including the achievement of a turning-point in the disarmament negotiations, which for several years now have been practically at a total stalemate.
94.	We also believe that the Soviet Union and the United States must resume their negotiations in all fields of nuclear disarmament and that a conference should be convened, with the participation of all nuclear-weapon States, with a view to achieving the cessation of the production of new nuclear weapons and of proceeding to the gradual reduction of existing ones and eventually to their complete elimination.
95.	We believe also that, within the framework of the Conference on Disarmament, at Geneva, the time has come to intensify negotiations designed to reach, without delay, a generally accepted agreement on the banning and destruction of chemical weapons, on the basis of the proposals submitted to the Conference. The actions envisaged for the attainment of that objective must be an integral part of the efforts to achieve the prohibition and elimination of all weapons of mass destruction.
96.	We attach great importance to the work of the Conference on Confidence- and Security-building Measures and Disarmament in Europe, meeting at 

Stockholm. Romania will continue to do everything in its power, in co-operation with all the other delegations, to ensure that that Conference makes a contribution, through its proceedings and its practical results, to the strengthening of confidence and security in Europe and that it fully meets the expectations of peoples for disarmament—and, in the first place, nuclear disarmament—and for the building of a united Europe, free of nuclear weapons, a Europe of peace and co-operation between all its States, whatever their social systems.
97.	In our view, it is also necessary that everything be done to reach agreement urgently on concrete measures at the Vienna Talks on Mutual Reduction of Forces and Armaments and Associated Measures in Central Europe, those negotiations have been deadlocked for many years now. If both sides acted responsibly, demonstrating the necessary political will, an understanding could be reached. Even if it did not ensure substantial reductions, it would have a positive impact upon the peoples. It would thus be proved that it is possible to reverse the trend of escalation of the arms race and to make progress on the road to the achievement of a balance of forces based not on an increase but on a decrease in armed forces and armaments.
98.	Romania has consistently stood and acted for developing co-operation with all the Balkan States, enhancing trust and co-operation among those countries and turning that region into a zone free of nuclear weapons and foreign military bases. We likewise support the creation of such zones in northern and central Europe as well as in other parts of the world.
99.	In our view, it is absolutely necessary to agree on concrete measures for the cessation of the arms race in outer space and for strict observance by all States of the obligations they have undertaken, pursuant to the international agreements in force, to begin serious negotiations with a view to preventing the extension of military competition to this area and ensuring the effective use of outer space for exclusively peaceful purposes, in the interest of all mankind. We therefore support the proposal by the Soviet Union that negotiations for the prevention of the militarization of outer space should start.
100.	In Romania's view, a realistic way to achieve tangible progress towards disarmament is the freezing of military expenditures by all States—and in particular by the great Powers, which are heavily armed—to be followed by the reduction of military budgets. The funds thus saved could be channelled to the development of the countries making such reductions, as well as to support the efforts of the developing countries. We appreciate the activities to this end carried out within the United Nations, and Romania will act in favour of continuing the process of drafting principles to guide States in their negotiations of international agreements for freezing and reducing military expenditures.
101.	An essential cause of the extremely grave tension in the international situation and the increasing danger of war is the fact that now, almost 40 years after the end of the Second World War, military confrontations and conflicts are taking place in various regions of the world, resulting in huge human and material losses and in the widening and perpetuation of tension and suspicion, which prevent solutions by means of negotiations and threaten peace throughout the world ever more seriously. That is why Romania constantly acts in favour of the political settlement of all disputes between States. We consider it imperative that the highest responsibility should be shown, in the overriding interests of peoples and of international peace and security, to ensure the cessation of military conflicts and the elimination of hotbeds of tension and to solve all issues in dispute among States by the only possible means: negotiations and peaceful methods. No matter how difficult and long the negotiations may be, they are preferable to any military confrontation, for such confrontation does nothing but complicate relations among States and worsen the international situation.
102.	It is in this context that Romania, as always, stands and firmly acts for a comprehensive solution in the Middle East and for a just and lasting peace, based on Israel's withdrawal from the territories occupied following the 1967 war, on the guarantee to the Palestinian people of its right to self-determination and to the establishment of its own independent State, and on the safeguarding of the right to a free and independent existence of all the States of the region. I would recall that, to that end, President Nicolae Ceausescu, as long ago as 1978, took the initiative of proposing the convening of an international peace conference on the Middle East, in the framework and with the active participation of the United Nations, a conference in which all the parties concerned, including the Palestine Liberation Organization [FLO]—the sole legitimate representative of the Palestinian people—the Soviet Union and the United States would participate, as well as other States that could contribute to the solution of the complex problems of that part of the world. Romania considers that this initiative, which has recently been endorsed by an ever-increasing number of States, is completely valid today and that increased efforts by the international community are required so that such a conference may be convened as soon as possible.
103.	With regard to the situation in Lebanon, Romania has been calling for the immediate and unconditional withdrawal of Israeli troops from that country, for w-de reconciliation among the internal political forces, and for guaranteeing the independence, sovereignty, unity and territorial integrity of Lebanon.
104.	Deeply concerned about the continuation of the war between Iraq and Iran, which is causing great human and material damage and creating new threats to the stability and peace of the region, Romania stands firmly for the immediate cessation of hostilities, for the withdrawal of troops by both sides within the internationally recognized borders that existed before the beginning of the conflict, and for the solution of all the issues between the two countries exclusively by the peaceful means of negotiations. We are concerned also about the trend towards escalation of the conflict in the Gulf area, and we stand for the immediate cessation of all military action in that region, as a first step towards the peaceful solution of the war between Iraq and Iran.
105.	The fundamental interests of strengthening world peace and security require that everything possible be done and increased efforts made to ensure an urgent political settlement of the problems in other parts of the world, that a definitive end be put to interference in the internal affairs of other States and that the inalienable right of each people to its free and independent development be strictly respected.
106.	In accordance with those guidelines, Romania reaffirms its solidarity and active support for the stand and the initiatives of the Democratic People's Republic of Korea in its efforts and actions aimed at the peaceful, democratic and independent unification of the country. Romania once again stresses its full solidarity with the struggle of the peoples of Africa for the total elimination of colonialism, for the protection and strengthening of their national independence and for their free advance towards economic and social progress. In that connection, we extend our full support to the struggle of the Namibian people, under the leadership of the South West Africa People's Organization, to achieve independence and for the immediate implementation of Security Council resolution 435 (1978) concerning Namibia's accession to independence. We firmly oppose the policy of apartheid and we call for full equality for all the citizens of South Africa and their full participation in that country's political life.
107.	In general, we consider it necessary that the United Nations act to fulfil its responsibility to bring a halt to military conflicts and to find peaceful solutions to all disputes between States solely through negotiations and other methods of peaceful settlement based on the fundamental principles of international law.
108.	In the spirit of the Manila Declaration on the Peaceful Settlement of International Disputes, adopted in 1982, we believe that the implementation of the proposal submitted at the last session by Nigeria, the Philippines and Romania on the establishment of a permanent commission on good offices, mediation and conciliation for the settlement of disputes and the prevention of conflicts among States^ is of the greatest importance. That body should act promptly and efficiently to prevent the emergence of new military confrontations and to promote the peaceful settlement of conflicts and any other controversial issues between States.
109.	An important contribution to the strengthening of world peace and security and to the development of broad international co-operation can be made by the creation of good-neighbourly relations between States. The debates held up until now on this subject within the United Nations and the proposals and suggestions that have been advanced form the bases for proceeding to the elaboration of an international document that would contribute to developing and encouraging good-neighbourliness between States.
110.	An essential requirement for the peace and security of all peoples and for the very future of mankind itself is the elimination of underdevelopment, the reduction of the gap between rich and poor countries and the establishment of a new international economic order.
111.	H is well known that in recent years, as a consequence of the world economic crisis and of a policy of excessively high interest rates, the overall economic situation has deteriorated considerably. Against that background, the gap between developed and developing countries has continued to widen. AH the negotiations conducted between North and South have up until now yielded virtually no results.
112.	Under these circumstances, Romania suggests that, during the course of the discussion of international economic problems at the current session, efforts should be concentrated on seeking ways to get real negotiations under way, within the United Nations, between developed and developing countries so as to overcome the world economic crisis, to solve in an equitable manner the problems of underdevelopment and to establish a new international economic order.
113.	In that spirit we favour the urgent launching of global negotiations within a special committee, either by making use of the experience gained by the Third United Nations Conference on the Law of the Sea or within the framework of a United Nations conference open to the participation of all Member States. Within such a context, a programme of measures designed to assist the developing countries could be worked out, along with a comprehensive treaty on new principles to govern international economic relations. Romania is convinced that it is in the interest of both developed and developing countries to reach, without delay, a new understanding and to tum to a new policy with regard to world economic problems. It is high time that we do everything possible to find ways effectively to support the developing countries, to eradicate underdevelopment and to establish a new international economic order, which is an objective necessity for the stability and economic development of the entire world.
114.	Particularly compelling is the need to find a radical, comprehensive solution to the problem of the foreign indebtedness of the developing countries. The policy of high interest rates, together with the effects of the economic crisis, can be blamed to a great extent for the current situation. In light of the serious situation that exists in this area, Romania believes that a comprehensive, rather than a selective, solution is required, one that can enunciate general principles for settlement of the foreign indebtedness of the developing countries.
115.	In our view, such a solution must include complete cancellation of indebtedness for the least developed countries and a reduction by a significant percentage of the indebtedness of other developing countries, as well as a general, longer-term rescheduling of all debts at a reduced rate of interest or even without interest. At the same time, it would be necessary to set a maximum ceiling for the interest rate for older loans, not to exceed 7 to 8 per cent, and to deduct from the total debt any interest paid above that level. For new loans to developing countries, the interest rate should not exceed 5 per cent. A comprehensive solution would also have to make provision for a debt-service ratio of no more than 10 to 15 per cent of the annual export earnings of the countries concerned
116.	The solution we are proposing would also have to allow the developing countries access to international credits under favourable conditions and provide for the creation of a replenishment fund for credits that would be created by contributions from the developed countries.
117.	At the same time, in the interest of fostering the entire process of world economic development, the existing international monetary system must be reorganized on new and equitable bases, with strict observance of new principles governing relations between States, so that the system can contribute to the stimulation of economic development in all countries, and, primarily, in the developing countries.
118.	We believe it is necessary to redouble our efforts in order to secure broad and unhindered access for the developing countries to the discoveries of modem science and technology and a substantial transfer of technology to those countries on favourable terms appropriate to their specific development needs. It is also essential to expedite the process of negotiation in the framework of the United Nations Conference on Trade and Development in order to complete the drafting and adoption of a code of conduct on the transfer of technology and to finance, through existing United Nations mechanisms, the implementation of technical assistance projects in developing countries in order to assist in creating and improving the scientific and technological capabilities of those countries.
119.	Romania attaches the greatest importance to the problem of countering the extremely harmful practice of the outflow from developing countries of trained manpower, which is depriving those countries of an essential element of their potential for economic and social development. While we express our appreciation for the efforts of the intergovernmental group of experts set up within UNCTAD, we believe it is necessary to increase efforts to work out, in the shortest possible time, an appropriate framework for international co-operation to forestall the adverse consequences of the outflow of trained personnel from the developing to the developed countries. We consider that an international convention or agreement to regulate this problem should contain provisions making incumbent on persons with a higher education or on the companies hiring them the obligation to reimburse the countries of origin for the expenses of their training and education and to compensate for losses incurred.
120.	In the endeavours to restructure international economic relations and establish a new international economic order, and to overcome underdevelopment, particular importance must be given to expanding and deepening economic co-operation among developing countries and to strengthening their solidarity and unity of action. To this end, Romania favours the convening of a summit meeting of those countries, with a view to developing their economic co-operation and defining a common strategy for negotiations with the developed countries.
121.	In a world dominated by contradictions and insecurity and by grave threats to peace, the problems of the younger generation should occupy a place of primary importance in the preoccupations of States. The future of each nation and of all of mankind is directly linked to the education of youth in the spirit of the most noble ideals of work, freedom and peace.
122.	The observance in 1985 of International Youth Year with the theme "Participation, Development, Peace" is an expression of the great responsibility which devolves on the United Nations in this field. International Youth Year, through preparations and activities carried out for many years, will become a significant event in the life of the young generation, designed to make a contribution of great importance to the unification of the forces of the younger generation and to increasing its participation in the economic and social development of all countries and the struggle for social progress, cooperation and peace all over the world. We should like to express our conviction that the decisions that will be adopted by the General Assembly at its current session, on the basis of the recommendations formulated by the Advisory Committee for the International Youth Year, will give new impetus to intensifying the participation of the young generation in the overall efforts for a settlement of major problems of our time and for building a more just and better world.
123.	In view of the complexity of the problems of international life, Romania believes that it is necessary for all States, irrespective of their social systems, to participate in the settlement of those problems, and consequently it favours the enhancing of the role of small and medium countries, of developing and non-aligned countries, which are the ones most interested in promoting a policy of co-operation, independence and peace.
124.	We believe that the United Nations and other international bodies have an important role to play and that they should contribute more and more actively to efforts to ensure the participation of all States m international life on an equal footing, in the interests of detente, independence and peace, and to the democratization of all of international life.
125.	For its part, Romania is firmly determined, now and in the future, to expand its relations with all States, irrespective of their social systems. We are actively developing co-operation with all socialist countries, first of all with our neighbours, and with the developing as well as with the developed countries and, indeed, with all States of the world.
126.	Our international relations have always been based on equal rights, strict observance of the principles of national independence and sovereignty, non-interference in internal affairs, mutual advantage, renunciation of force and the threat of the use of force, and the right of each people to choose its own means of economic and social development, without any outside interference.
127.	In the spirit of Romania's foreign policy of broad international overtures, of peace and co-operation, on the basis of the mandate entrusted by the President of my country, the Romanian delegation is firmly determined, together with other delegations, to make its full contribution to the success of the proceedings of the current session of the General Assembly, which has on its agenda items of particular importance. We are deeply convinced that through responsible commitment and through efforts on the part of all States and Governments and of all peoples, it is possible to avert a world war and a nuclear catastrophe; it is possible to preserve peace, the most precious possession of mankind, to ensure the triumph of a new policy of equality and respect for national independence, and to build a better, more just world.
128. As was recently stressed by the President of the Socialist Republic of Romania, Nicolae Ceausescu:
"Despite the differences in the social systems of our countries or different political and philosophical concepts, even despite the existing divergences and disputes among some States, we must overcome them all and bring to the forefront the interest of each and every people, of all of mankind. We must act with great determination and must respond to the expectations of the peoples and of all of mankind."
